        Case 3:18-cv-01369-JAM Document 38-1 Filed 11/17/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



 MALIBU MEDIA, LLC,
                                                        Civil Action No. 3:18-cv-01369-JAM
                         Plaintiff,

 v.
                                                        [PROPOSED] DEFAULT JUDGMENT
 GIAN MANTILLA,                                         AND PERMANENT INJUNCTION
                                                        AGAINST GIAN MANTILLA
                         Defendant.


            THIS CAUSE is before the Court on Plaintiff’s Second Renewed Motion for Default

  Judgment Against Gian Mantilla (“Motion”). Having considered the Motion, being otherwise

  duly advised in the premises, and good cause appearing, the Court hereby

            FINDS:

       1.       The address of Plaintiff is:

                30700 Russell Ranch Road, Suite 250, Westlake Village, CA, 91362

                The name and address of Defendant is:

                Gian Mantilla
                481 Nott Street
                Wethersfield, CT 06109

       2.       This Court has jurisdiction over the subject matter of this case and the parties.

       3.       Venue is proper in this District.

       4.       The Amended Complaint states claims for direct copyright infringement, in

violation of 17 U.S.C. § 101, and contributory copyright infringement upon which relief may be

granted against Defendant.

       5.       Defendant has failed to plead or otherwise defend against Plaintiff’s Amended
        Case 3:18-cv-01369-JAM Document 38-1 Filed 11/17/20 Page 2 of 3




Complaint in this action.

       6.      An order of Default was issued as to Defendant on May 30, 2019.

       7.      Defendant is not a minor, incompetent person or in active military service.

       8.      By reason of default, Defendant has admitted the truth of the allegations in

Plaintiff’s Amended Complaint.

       9.      Under Count I of the Amended Complaint, Defendant is hereby found liable to

Plaintiff for willfully committing direct copyright infringement.

       10.     Defendant will continue to cause Plaintiff irreparable injury. Specifically, there is

an existing threat of continued violations of Plaintiff’s exclusive rights to reproduce, distribute,

perform and display the 5 copyrighted works listed on Exhibit A attached hereto (the “Works”)

through Defendant’s use of the BitTorrent protocol to upload and download the Works between

and among peer users without authorization from Plaintiff.

       11.     There will be no injury to Defendant caused by entry of a permanent injunction

requiring Defendant to cease infringing Plaintiff’s Works.

       12.     Entry of a permanent injunction against Defendant will not disserve the public

interest; in fact “the public interest is served by an injunction that protects copyrights and helps

enforce federal law.” Adobe Sys. v. Feather, 895 F. Supp. 2d 297, 302, 304 (D. Conn. 2012).

       13.     In accordance with Rule 65(d), Federal Rules of Civil Procedure, this Default

Judgment shall be binding upon Defendant and all other persons in active concert or participation

with Defendant who receives actual notice of this Default Judgment.

       14.     Plaintiff has submitted a Declaration demonstrating that Plaintiff expended a total

of $480.00 in costs, which amount this Court finds reasonable.

       Based on the foregoing findings, it is:



                                                 2
    Case 3:18-cv-01369-JAM Document 38-1 Filed 11/17/20 Page 3 of 3




   ORDERED AND ADJUDGED that Defendant Gian Mantilla:

a) shall pay to Plaintiff the sum of $7,500.00 in statutory damages, as authorized under 17

   U.S.C. § 504(c)(1), and $480.00 costs, as authorized under 17 U.S.C. § 505, making a total

   of $7,980.00, for which let execution issue forthwith;

b) shall pay to Plaintiff post-judgment interest at the current legal rate allowed and accruing

   under 28 U.S.C. § 1961 as of the date of this Default Judgment until the date of its

   satisfaction;

c) be and hereby is enjoined from directly, contributorily or indirectly infringing Plaintiff’s

   rights under federal or state law in the Works, including, without limitation, by using the

   internet, BitTorrent or any other online media distribution system to reproduce (e.g.,

   download) or distribute the Works, or to make the Works available for distribution to the

   public, except pursuant to a lawful license or with the express authority or Plaintiff;

d) Be and is hereby ordered to destroy all copies of Plaintiff’s works that the Defendant Gian

   Mantilla has downloaded onto any computer hard drive or server without Plaintiff’s

   authorization, and shall destroy all copies of the Works transferred onto any physical

   medium or device in Defendant Gian Mantilla’s possession, custody, or control; and,

e) The Court shall retain jurisdiction over this action for six months or until the judgment is

   satisfied to entertain such further proceedings supplementary and to enter such further

   orders as may be necessary or appropriate to implement and enforce the provisions of this

   Default Judgment.

   DONE AND ORDERED this                  day of                       , 2020.


                                            By:

                                                    UNITED STATES DISTRICT JUDGE


                                             3
